Title: From John Adams to Ward Nicholas Boylston, 1 June 1824
From: Adams, John
To: Boylston, Ward Nicholas



my dear Sir
Quincy June 1st. 1824

I owe you a letter, but have not been able, and am not still able to acknowledge it—I am very low, but low as I am, I feel a longing to take a ride with you up your new road—to the top of Boylston Hill—Alias Waychusetts—But I might as reasonably wish to fly on a sunbeam to sirius the dog-star
Our public affairs in this state go on pritty well but I am sorry for one event, the removal of Mr. Bradford from the Secretarys Office—who is a worthy and able Man perfectly qualified for the Office—and I believe the Governor regrets it as much as I do.—
J. Q. has promised to come and see me this Summer and I feel a desire to live till he comes his fate is before the people all I can say is ‘fiat justistia’—
My family Unite in Affectionate / regards to Mrs. Boylston, and yourself— / and am dear Sir with esteem & affection / your friend & relation
John Adams